fiL--.
                               STATE OF MINNESOTA                             July 20, 2016

                                                                            Om:c:IEOF
                                 IN SUPREME COURT                        APPB..lATEC ...., ,__..._

                                        AlS-1877


In rePetition for Disciplinary Action against
Scott Alan Becker, a Minnesota Attorney,
Registration No. 0248253.


                                       ORDER

      The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Scott Alan Becker committed

professional misconduct warranting public discipline during his representation of an

elderly couple ("aunt" and "uncle") with respect to the estate of uncle's deceased

nephew ("Linde estate").      Specifically, the petition alleges that Becker agreed to

represent aunt and uncle with respect to the Linde estate despite a conflict of interest

created by aunt's and uncle's agreement to pay Becker the proceeds of the estate, in lieu

of attorney fees, see Minn. R. Prof. Conduct 1. 7(b ); entered into unfair and unreasonable

business transactions with uncle that resulted in Becker receiving a significant financial

windfall, see Minn. R. Prof. Conduct 1.8(a); prepared a document in which uncle gave

Becker a substantial gift, see Minn. R. Prof. Conduct 1.8(c); made knowingly false

statements to unrepresented heirs in the probate proceeding regarding Becker's role in

the proceeding, see Minn. R. Prof. Conduct 4.1, 4.3(a), and 4.3( c); and charged the

probate estate an unreasonable fee, see Minn. R. Prof. Conduct l.S(a).
      The parties filed a stipulation for discipline with the court. In it, Becker waived

his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR),

withdrew the answer he previously filed, and unconditionally admitted the allegations in

the petition. The parties proposed that the appropriate discipline is a public reprimand

and 2 years of supervised probation.

      We issued an order to show cause that instructed the parties to file memoranda

addressing why Becker should not be subject to more severe discipline and responding to

six specific questions. The parties filed responsive memoranda.

      Becker has admitted to committing very serious misconduct. Becker's misconduct

includes representing aunt and uncle despite a conflict of interest that resulted from his

fee agreement and business transactions with aunt and uncle. The parties acknowledge

that the conflict of interest harmed uncle and the other heirs.   The parties admit that

because of the conflict of interest, uncle was denied objective legal advice and Becker

was "not ... candid" with uncle and the other heirs. A conflict of interest is aggravated

when it is "clear and certain." In re Varriano, 755 N.W.2d 282, 292 (Minn. 2008).

Becker's conflict of interest was clear and certain because of what he knew about the

potential windfall he was likely to receive from his fee agreement and business

transactions with aunt and uncle. Moreover, Becker has admitted that he was expressly

advised about this conflict of interest because of communications he had with the

Director's Office shortly after agreeing to represent aunt and uncle, yet Becker continued

with the representation and never obtained aunt and uncle's informed consent.




                                            2
      Becker also entered into two improper business transactions with uncle in

September 2011. Uncle was the personal representative of the Linde estate, and in both

of these business transactions, Becker agreed to perform the work of the personal

representative for uncle in exchange for an assignment of uncle's share of the estate to

Becker. The terms of the business transactions were unfair and unreasonable at the time

they were consummated, because uncle was not informed of the value of the interest he

was agreeing to give Becker and Becker either knew or should have known that the value

of the Linde estate would far exceed the costs of the administration of the estate. It is

true that Becker eventually disclosed to uncle the exact value of the estate he was

assigning before the assignment was made. But even with this subsequent disclosure, the

terms remained unfair and unreasonable because Becker received an exorbitant fee for

performing the administrative duties of the Linde estate. See Minn. Stat. §§ 524.3-719(a)

("A personal representative is entitled to reasonable compensation for services."), 524.3-

721 (20 14) (stating that the "reasonableness of the compensation of any person"

employed by the personal representative may be reviewed by the court). Additionally,

the business transactions were made without advising uncle to seek, or providing him

with the opportunity to obtain, independent legal advice about the transactions.     And

uncle did not give informed consent, as required by Minn. R. Prof. Conduct 1.8(a).

      The purpose of discipline for professional misconduct is not to punish the attorney

but to protect the public and the judicial system and to deter future professional

misconduct. In re Plummer, 725 N.W.2d 96, 98 (Minn. 2006). Given the significant

misconduct Becker committed, we conclude that the parties' recommended disposition is


                                            3
insufficient to protect the public and the judicial system and to deter future misconduct.

As a result, we reject the parties' recommended disposition and conclude that an

appropriate disposition is a 60-day suspension followed by 2 years of supervised

probation.

      Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED THAT:

       1.     Respondent Scott Alan Becker is suspended from the practice of law for a

minimum of60 days, effective 14 days from the date ofthis order.

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals).

       3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

      4.      Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days

before the end of the suspension period, respondent files with the Clerk of Appellate

Courts and serves upon the Director an affidavit establishing that he is current in

continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and

has complied with any other conditions for reinstatement imposed by the court.

       5.     Within 1 year of the date of this order, respondent shall file with the Clerk

of Appellate Courts and serve upon the Director proof of successful completion of the

written examination required for admission to the practice of law by the State Board of

Law Examiners on the subject of professional responsibility. Failure to timely file the




                                             4
required documentation shall result m automatic re-suspens10n.            See Rule 18( e)(3 ),

RLPR.

        6.     Upon reinstatement to the practice of law, respondent shall be subject to

probation for 2 years, subject to the following conditions:

        (a)     Respondent shall cooperate fully with the Director's Office in its
        efforts to monitor compliance with this probation. Respondent shall
        promptly respond to the Director's correspondence by its due date.
        Respondent shall provide the Director with a current mailing address and
        shall immediately notify the Director of any change of address.
        Respondent shall cooperate with the Director's investigation of any
        allegations of unprofessional conduct that may come to the Director's
        attention.   Upon the Director's request, respondent shall provide
        authorization for release of information and documentation to verify
        respondent's compliance with the terms of this probation.

        (b)  Respondent shall abide by the Minnesota Rules of Professional
        Conduct.

        (c)    Respondent shall be supervised by a lawyer with the Director's
        Office who will monitor respondent's compliance with the terms of this
        probation.

        (d)   Respondent shall cooperate fully with the supervisor in their efforts
        to monitor compliance with this probation.

        (e)    On a quarterly basis, respondent shall affirmatively report to the
        Director the status of his efforts to resolve the claims of the heirs of Richard
        Linde. After 1 year, if the claims of the heirs have been resolved,
        respondent may request early termination of the probation. If the Director
        agrees, the parties may file a request for termination of probation with the
        court.

        Dated: July 20, 2016                       BY THE COURT:



                                                   David R. Stras
                                                   Associate Justice




                                               5